  8:19-cv-00534-BCB-MDN Doc # 37 Filed: 09/11/20 Page 1 of 1 - Page ID # 188




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

STEVEN PETERSEN,

                          Plaintiff,                                       8:19CV534

        vs.                                                                 ORDER

MASONITE CORPORATION,

                          Defendant.


       This matter is before the Court following a telephone conference held with counsel for the
parties before the undersigned magistrate judge on September 11, 2020. In accordance with the
discussion held during the conference,

       IT IS ORDERED:

       1) On or before September 15, 2020, Plaintiff shall provide Defendant with the requested
          medical records releases and supplemental answers to interrogatories and documents
          responsive to Defendant’s outstanding discovery requests as discussed during the
          telephone conference. Defendant is granted leave to file a motion for appropriate
          sanctions under Rule 37 of the Federal Rules of Civil Procedure if Plaintiff fails to do
          so.

       2) Plaintiff is granted leave to serve 10 additional interrogatories upon Defendant, not to
          exceed 35 total including sub-parts, and must be based upon Defendant’s service of
          initial mandatory disclosure documents yesterday.

       3) The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
          Federal Rules of Civil Procedure is extended to October 16, 2020. Motions to compel
          written discovery under Rules 33, 34, 36 and 45 must be filed by October 30, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be filed
              without first contacting the chambers of the undersigned magistrate judge on or before
              the motion to compel deadline to set a conference to discuss the parties’ dispute, and
              after being granted leave to do so by the Court.

       Dated this 11th day of September, 2020.
                                                        BY THE COURT:

                                                        s/Michael D. Nelson
                                                        United States Magistrate Judge
